Case 4:18-cv-00117-CVE-JFJ Document 88 Filed in USDC ND/OK on 06/20/19 Page 1 of 15

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OKLAHOMA

ADAM COX, and KIMBERLY COX,
Plaintiffs,
V.

Case No. 18-cv-117-CVE-JFJ

SWIFT TRANSPORTATION CO. OF

)
)
)
)
)
.
ARIZONA, LLC, and SAI WAI, )
)
)

Defendants.

 

PLAINTIFFS ADAM AND KIMBERLY COX’S MOTION FOR SANCTIONS
PURSUANT TO FEDERAL RULE 37 FOR DEFENDANT SWIFT’S
SPOLIATION OF EVIDENCE

 

COMES NOW Plaintiffs, Adam Cox and Kimberly Cox (hereinafter “Plaintiffs”),
and, pursuant to Fed.R.Civ.P. 37(e) and this Court’s inherent authority, and respectfully
moves this Court for just relief to include a directed verdict on liability, or in the alternative,
an adverse inference jury instruction due to the spoliation of evidence by Defendant Swift
Transportation Co. of Arizona (hereinafter, “Defendant Swift’). In support of this Motion,
Plaintiffs allege and state as follows:

INTRODUCTION

Before the Court is Plaintiffs’ request for an adverse inference jury instruction.
Plaintiffs seek the same because critical evidence has been destroyed by Defendant Swift.
Swift Trucks are commercial motor vehicles (‘CMVs”) equipped with state-of-the-art
technology designed to record and document critical vehicle performance data that would

be relevant in a significant accident. Defendant Swift admits that it does not have this data.

1
Case 4:18-cv-00117-CVE-JFJ Document 88 Filed in USDC ND/OK on 06/20/19 Page 2 of 15

Federal regulations require the preservation of this evidence. Swift policies require it.
Plaintiffs’ preservation letter demanded it. Yet, the evidence has not been produced.

Before this lawsuit was filed, Plaintiffs’ counsel sent a spoliation letter to Defendant
Swift requesting preservation of specific documents and other data, including 1) driver
logs, 2) driver hours of service records, 3) Electronic Control Module (“ECM”) data, 4)
Qualcomm and Omnitracs data, and 5) Critical Event Reports (“CER”) data. See Exhibit
1, October 17, 2017 Spoliation Letter. Upon the commencement of litigation, Plaintiffs
sought to obtain the information through discovery. All of this data is commonly kept in
the trucking industry, especially when there is an accident resulting in personal injuries and
property damage. Swift’s own retention policy dictates that it be retained. See Exhibit 2,
Defendant Swift’s Responses to Plaintiff Adam Cox’s First Request for Production, Bates
No. D 000778.

To date, Defendant has not produced relevant Driver Logs, Qualcomm or ECM data
and other relevant digital evidence, pursuant to Plaintiffs requests. Defendant Swift asserts
that it did not download and/or maintain any of the documents or data after the collision
and the data is no longer available. See Exhibit 2, Defendant Swift’s Responses to Plaintiff
Adam Cox’s First Request for Production, No. 27 (“no downloads of data were obtained
and are thus not subject to retrieval”). Defendant’s communications system provider,
Omnitracs, has also denied Plaintiffs access to the data, if any currently exists. See Exhibit
4, Omnitracs Letter. Defendant’s conduct in destroying or not maintaining this critical data
is a serious violation of the Federal Rules of Civil Procedure and basic discovery

requirements that has severely hindered Plaintiffs’ ability to prove their claims and has

2
Case 4:18-cv-00117-CVE-JFJ Document 88 Filed in USDC ND/OK on 06/20/19 Page 3 of 15

denied the trier of fact of valuable, probative evidence in making a fair and reasonable

determination of liability. Swift’s conduct has risen to the level of impropriety worthy of

an adverse inference jury instruction regarding what the evidence would have shown.
RELEVANT FACTS FOR SPOLIATION ISSUE

1. Inthe early morning of July 31, 2017, Plaintiff Adam Cox was operating a commercial
motor vehicle (heremafter CMV) on the Will Rogers Turnpike near Vinita, OK when
his CMV collided with Defendant Swift’s CMV.

2. At the time of the collision, Swift’s CMV was being operated by Defendant Wai.

3. The crash caused Plaintiff Adam Cox severe personal injuries. Swift had knowledge of
this fact as little as two hours after the collision. Exhibit 5, Deposition of Bill Peyton,
67:2-13. Adjusters were on the scene within minutes.

4. Swift trucks are outfitted with cutting edge technology, including tracking systems, that
provide data relative to how the trucks are being operated. See Exhibit 5, Deposition of
Bill Peyton, 28:8-32:6. The specific CMV had Qualcomm, Omnitracs and an ECM.

5. Defendant Wai testified that he input a “Macro” code 55 into the Qualcomm system
after the collision, signalling to Defendant Swift that he had a “breakdown” for what he
thought was a blown tire at the time of accident. See Exhibit 6, Deposition of Sai Wai,
113:1-6 and 117:15-22.

6. On October 17, 2017, seventy-eight (78) days after the crash, Plaintiffs’ counsel sent a
Preservation Letter to Defendant Swift, wherein specific documents and data were
requested to be preserved. Included in these requests were all driver logs and all on-

board computer reports. See Exhibit 1, Spoliation Letter.

3
Case 4:18-cv-00117-CVE-JFJ Document 88 Filed in USDC ND/OK on 06/20/19 Page 4 of 15

7. On July 20, 2018, Defendant Swift Responded to Plaintiff Adam Cox’s Requests for
Production. Therein, Defendant admitted that driving logs, hours of service logs, ECM
data and Qualcomm data were not maintained after the crash. See Exhibit 2, Defendant
Swift’s Responses to Plaintiff Adam Cox’s First Request for Production, Nos. 21 & 27.

8. Plaintiffs have attempted to obtain the ECM and Qualcomm Data from Omunitracs,
Defendant Swift’s third-party electronic data platform provider, to no avail. See Exhibit
3, Omnitracs Subpoena and Exhibit 4, Omnitracs Letter.

9. On May 2, 2019, Defendant Swift’s Regional Safety Director Bill Peyton testified that
the ECM data and Qualcomm data could have been retrieved and preserved at the time
of the accident. See Exhibit 5, Deposition of Bill Peyton, 67:2-68:10.

10. Mr. Peyton also agreed that driver logs from the day of the accident would be important,
but he cannot answer why they are missing. See Exhibit 5, Deposition of Bill Peyton,
69:19-24, 71:17-24 and 73:20-22.

11.Prior to this collision, Defendant Wai was involved in (11) eleven “incidents” while
operating a Commercial Motor Vehicle for Defendant Swift; six of which Swift’s safety
manager defines as “at-risk” driving behavior. See Exhibit 11, Summary of Defendant
Wai’s Driving History and Exhibit 5, Deposition of Bill Peyton, 194:3-11.

12. Despite the severity of the collision, Defendant Wai drove away from the accident in
the Swift truck and went on to complete his delivery before quitting his job with Swift
a few days later. Swift never asked him to retain any data or logs from the date of the

collision. See Exhibit 6, Deposition of Sai Wai, 79:22-81:23 and 65:19-25.
Case 4:18-cv-00117-CVE-JFJ Document 88 Filed in USDC ND/OK on 06/20/19 Page 5 of 15

13. Defendant Swift’s own document retention policy requires the preservation of all
documents, records and information relevant to threatened or pending lawsuits. See
Exhibit 2, Defendant Swift’s Responses to Plaintiff Adam Cox’s First Request for
Production, Bates No. D000778.

14. Plaintiffs’ expert Roger Allen testified that the data would show what happened with
the Swift truck that night and that Swift is the only one that had control of the equipment
to download the data. See Exhibit 10, Deposition of Roger Allen, 137:16-138:13.

ARGUMENT & AUTHORITY
Spoliation is defined as “[t]he destruction of evidence.” Patel v. OMH Med. Ctr.,

Inc., 1999 OK 33, 987 P.2d 1185, 1202 (Okla. 1999). “Spoliation occurs when evidence

relevant to prospective litigation is destroyed, adversely affecting the ability of a litigant to

prove his or her claim.” Jd. Oklahoma recognizes the existence of an adverse presumption

that follows the destruction or spoliation of evidence. Harrill v. Penn, 134 Okla. 259

(1929). The presumption arises “if it is shown that a person has attempted to ... suppress or

destroy evidence, [because] such conduct may be justly construed as an indication of his

consciousness that his case or defense is lacking in merit.” Jd.
Drivers’ logs, drivers’ hours of service records, ECM data, Qualcomm data and

CER data are highly relevant to this litigation. See Exhibit 5, Deposition of Bill Peyton,

165:1-168:1. The Federal Motor Carrier Safety Act imposes on Defendant Swift the duty

to preserve drivers’ logs, drivers’ hours of service records, ECM data, and Qualcomm and

Omnitracs data for its vehicles and drivers involved in major trucking collisions. 49 C.F.R.

§ 395.8(k)(1) Defendant Swifts’ spoliation is all the more egregious in light of the notice

a
Case 4:18-cv-00117-CVE-JFJ Document 88 Filed in USDC ND/OK on 06/20/19 Page 6 of 15

given by Plaintiffs’ preservation letter. By failing to secure and preserve the information
and data, Defendant Swift has deprived Plaintiffs of critical, material evidence that would
assist the trier of fact in determining the ultimate issues at bar. Plaintiffs ask the Court at a
minimum, to give the jury an adverse inference instruction whereby the jury may infer that
the now-destroyed evidence contained information that unfavorable to Defendant Swift.
This adverse inference instruction is the only just remedy where a party allows the
destruction of evidence: “. . . destruction of evidence without a satisfactory explanation
gives rise to an inference unfavorable to the spoliator.” Manpower v. Brawdy, 62 P.3d 391,
392 (OK CIV APP 2002) (quoting Brown v. Hamid, 856 8.W.2d 51, 57 (Mo. 1993).
THE SPOLIATED EVIDENCE
“Swift is unquestionably the largest full-truckload motor carrier in North America.”’
According to Swift’s Regional Safety Director Bill Peyton, Swift has anywhere from
13,000 to 15,000 truck drivers on the road. Its trucks are equipped with the most advanced
technology that makes communication, monitoring safety and ensuring compliance with
all laws and regulations easier than ever before. According to Swift’s own website, “From
day one, safety has been the highest priority at Swift Transportation. Safety for our
employees, customers and motoring public will always remain our primary focus in all the
policies, procedures and programs that govern our business.”
Defendant Swift’s “highest priority” is furthered by the technology it utilizes in all

of its commercial motor vehicles. Qualcomm and Omnitracs systems provide

 

1 Source: https:/Avww.swifttrans.com/who-we-are/history
2 Source: https:/Avww.swifttrans.com/who-we-are/safety-and-security

 
Case 4:18-cv-00117-CVE-JFJ Document 88 Filed in USDC ND/OK on 06/20/19 Page 7 of 15

communication, including “Macro” codes sent directly to Defendant Swift when a driver
needs to inform it of events such as a breakdown or collision. Electronic Control Modules
(“ECMs”) document and store vital data regarding the operation of the CMV. Swift utilizes
electronic logs that document how long, and who, is driving its vehicles. Additionally,
Defendant Swift employs systems that document Critical Event Records (“CERs”). These
systems record even more specific data during a hard-braking event, when the truck is
following too closely, or the driver loses control. This is done not only for litigation
purposes or corporate analysis, but to help drivers improve their driving skills and abilities
to perform their job safely and within the rules of the road. The data at Swift’s disposal,
when preserved, can provide critical evidence of what occurred during a collision.

Destroying data is not new at Swift. Defendant Swift has been sanctioned with an
adverse inference instruction for spoliation of evidence in other cases. See Baker v. Swift
Transportation Co. of Arizona, LLC, 2018 WL 2088006 (S.D. Ohio) and Swift
Transportation Co. of Arizona, LLC v. Angulo, 716 F.3d 1127 (8" Cir., 2013).

The Federal Motor Carrier Safety Regulations, or “FMCSR's” regulate and/or
control motor carriers, drivers, and commercial motor vehicles, which transport property
or passengers in interstate commerce. 49 C.F.R. § 390.3(a). With a few exceptions, every
employer is required to be knowledgeable and comply with all regulations, to instruct all
drivers and employees regarding applicable regulations, and to ensure that all motor vehicle
equipment and accessories are maintained in compliance with applicable regulations. 49
C.F.R. § 390.3(e). Defendant Swift does not fall under any of the exceptions. Under the
FMCSR’s, a motor carrier is required to ensure compliance with any duty or prohibition

7
Case 4:18-cv-00117-CVE-JFJ Document 88 Filed in USDC ND/OK on 06/20/19 Page 8 of 15

imposed upon its drivers by the regulations. 49 C.F.R. § 390.11. Further, the motor carrier's
obligation or duty to ensure its drivers' compliance with the applicable FMCSR is non-
delegable. To comply with these minimum requirements, Swift utilizes the aforementioned
Qualcomm/Omnitracs system.
Drivers’ Logs and Drivers’ Hours of Service Records

Pursuant to FMCSR §§ 395.3 and 395.8, a motor carrier is obligated to regulate a
driver’s hours of operation and to use specific methods to record a driver’s “duty status.”
These include both drivers’ logs and hours of service records and must be maintained at
minimum six months after the date of receipt. 49 C.F.R. § 395.8(k)(1). In this case, drivers’
logs and hours of service would show exactly who was driving the Defendant Swift Truck
on July 31, 2017 when the crash occurred. Yet, Swift has stated that the documents,
specifically logs for July 31, 2017, were not maintained and are no longer available. See
Exhibit 2, Defendant Swift’s Responses to Plaintiff Adam Cox’s First Request for
Production, No. 21. Defendant Wai has testified that he input data for the logs on the day
of the accident as required, yet even he does not know where they are. See Exhibit 6,
Deposition of Sai Wai, 81:9-23.

ECM Data, Qualcomm and Omnitracs Data and CER Data

An Electronic Control Module, or “ECM,” is essentially the brain of modern motor
vehicles, including commercial motor vehicles. The ECM is a computer that receives and
stores data regarding the functions of a variety of mechanical and electrical components

used by the vehicle. It can record data like speed, what gear the truck is in, and what lights
Case 4:18-cv-00117-CVE-JFJ Document 88 Filed in USDC ND/OK on 06/20/19 Page 9 of 15

were on. When a “critical event” occurs, such as hard braking or a sudden drastic change
in speed, a Critical Event Report (“CER”) is created. See Exhibit 9, Omnitracs CER.

Likewise, Qualcomm and Omnitracs are an on-board electronic communication
systems used to relay messages between drivers and motor carrier terminals. Qualcomm
can relay an endless variety of messages, in the form of “Macros,” ranging from “free form
messages” to donating wages to charity. See Exhibit 7, Qualcomm Macros. An example of
two relevant Macros to the present litigation, a “55” or “Breakdown” and a “52” or
“Accident Macro” are also attached. See Exhibit 8, Macro Forms. The system functions as
the voice of the driver to the company. These must also be maintained for at least six
months after the date of receipt. 49 C.F.R. § 395.8(k)(1). However, Swift has stated that
none of this data was downloaded or retained after the collision and is no longer retrievable.
See Exhibit 2, Defendant Swift’s Responses to Plaintiff Adam Cox’s First Request for
Production, No. 27. Swift violated its duty without explanation.

DEFENDANT HAD A DUTY TO PRESERVE THE EVIDENCE

“[Ordinarily] the duty to preserve evidence is triggered by the filing of a lawsuit.
However, the obligation to preserve evidence may arise even earlier if a party has notice
that future litigation is likely.” Cache La Poudre v. Land O’Lakes, Inc., 244 F.R.D. 614,
621 (D.Colo.2007) (internal quotations and citations omitted). “[T]he duty “may arise from
statutes, regulations, ethical rules, court orders, or the common law... a contract, or another
special circumstance.” Victor Stanley, Inc. v. Creative Pipe, Inc., 269 F.R.D 497 (D.Md.

Sept. 9, 2010) (citing 37 U. Balt. L. Rev. 381, 390 (2008))).
Case 4:18-cv-00117-CVE-JFJ Document 88 Filed in USDC ND/OK on 06/20/19 Page 10 of 15

“It is well established that the duty to preserve evidence arises when a party
reasonably anticipates litigation. Once a party reasonably anticipates litigation, it must
suspend its routine document retention/destruction policy and put in place a litigation hold
to ensure the preservation of relevant documents.” Pension Comm. of Univ. of Montreal
Pension Plan v. Banc of Am. Sec., LLC, 685 F. Supp.2d 456, 466 (S.D.N.Y.2010) (internal
citations and quotations omitted). The duty to preserve means action must be taken to
preserve evidence, meaning that it is not lost, destroyed, inadvertently or negligently
overwritten, or intentionally wiped out, and that it is available to be produced to the other
side. See Zubulake v. UBS Warburg LLC, 229 F.R.D. 422 (S.D.N.Y.2004).

Defendant Swift knew within minutes of the collision, that Adam Cox had suffeed
significant bodily injury, his semi-truck was a total loss and the Swift trailer would be
towed. Litigation was immediately foreseeable and retention of records regulations exist
for these very reasons. The spoliated evidence would undoubtedly have probative value to
a trier of fact. The jury can never receive that evidence as a result of Swift’s willful refusal
to comply with its internal policy and the federal regualtions. Failure to do so flies in the
face of the judicial systems demand for fairness and due process. Adam Cox cannot obtain
this data from any other source, but Swift.

NEGLIGENT VERSUS INTENTIONAL DESTRUCTION OF EVIDENCE

“Spoliation includes the intentional or negligent destruction or loss of tangible and relevant
evidence which impairs a party's ability to prove or defend a claim.” U.S. v. Koch Industries, Inc.,
197 F.R.D. 463, 482 (N.D. Okla. 1998). Pursuant to Rule 37 of the Federal Rules of Civil

Procedure, if electronic information that should have been preserved in the anticipation or conduct

10
Case 4:18-cv-00117-CVE-JFJ Document 88 Filed in USDC ND/OK on 06/20/19 Page 11 of 15

of litigation is lost or destroyed, the Court may order measures to cure the prejudice to the party
requiring the information. If, however, the information is lost or destroyed intentionally to deprive
the other party of the same, the Court may “(A) presume that the lost information was unfavorable
to the party; (B) instruct the jury that it may or must presume the information was unfavorable to
the party; or (C) dismiss the action or enter a default judgment.” Fed. R. Civ. P. Rule 37(€)(2)(A-
C). Here, a jury instruction to presume the information was unfavorable to Swift is the appropriate

sanction.
REMEDIES FOR SPOLIATION

Sanctions for spoliation of evidence are appropriate when (1) a party had a duty to
preserve the evidence because it knew, or should have known, that litigation was imminent,
and (2) the other party was prejudiced by the destruction of the evidence. Turner v. Public
Service Co. of Colorado, 563 F.3d 1136, 1149. The burden is on the moving party to prove,
by a preponderance of the evidence, that the opposing party failed to preserve evidence or
destroyed it. See In re Krause, 367 B.R. 740, 764 (D.Kan.2007). Additionally, “Courts
must take care not to ‘hold the prejudiced party to too strict a standard of proof regarding
the likely contents of the destroyed [or unavailable] evidence,’ because doing so ‘would
subvert the . . . purposes of the adverse inference, and would allow parties who have...
destroyed evidence to profit from that destruction.” Essenter, 2011 WL 124505 (quoting
Residential Funding Corp. v. DeGeorge Financial Corp., 306 F.3d 99, 109 (2d Cir. 2002)).

“District courts enjoy ‘very broad discretion to use sanctions where necessary to
insure . . . that lawyers and parties . . . fulfill their high duty to insure the expeditious and

sound management of the preparation of cases for trial.”” Lee v. Max Intern., L.L.C., 638

11
Case 4:18-cv-00117-CVE-JFJ Document 88 Filed in USDC ND/OK on 06/20/19 Page 12 of 15

F.3d 1318 (10th Cir. 2011) (citing In re Baker, 744 F.2d 1438, 1440 (10th Cir.1984) (en
banc)). “The district court’s active participation in the discovery motions practice affords
it a superior position than we — with but a cold record to review — for deciding what
sanction best fits the discovery ‘crime,’ both as a matter of justice in the individual case
and ‘to deter [others] who might be tempted to [similar] conduct.”” Lee at 1320 (citing
Nat’l Hockey League v. Metropolitan Hockey Club, 427 U.S. 639 643 (1976)).

A determination of the correct sanction for a discovery violation is a fact-specific
inquiry. See Phillips Electronics North America Corp. v. BC Technical, 773 F.Supp.2d
1149, 1210 (D.Utah 2011). The court must consider a number of factors, particularly the
five set forth by the Tenth Circuit in Ehrenhaus v. Reynolds, 965 F.2d 916 (10th Cir. 1992).
[Id]. “The five Ehrenhaus factors are: “(1) [T]he degree of actual prejudice to the [party];
(2) the amount of interference with the judicial process; . . . (3) the culpability of the
litigant; (4) whether the court warned the party in advance that dismissal of the action
would be a likely sanction for noncompliance; and (5) the efficacy of lesser sanctions.”
Ehrenhaus, 965 F.2d at 921 (citations omitted). The factors are not a rigid test, but instead
criteria a court should consider before imposing dismissal as a sanction. Jd. Plaintiffs are
requesting the Court issue an appropriate sanction and at a minimum, grant an adverse
interference instruction to assist the jury in the weight to give the spoliated records.

In determining the appropriate sanction, the Court should examine the Ehrenhaus
factors. 1) Plaintiffs are limited to biased self-serving testimony regarding the Defendant
Wai’s speed, the mechanical condition of the truck immediately prior to impact, or even

who was operating the vehicle. The destroyed evidence would provide all of this

12
Case 4:18-cv-00117-CVE-JFJ Document 88 Filed in USDC ND/OK on 06/20/19 Page 13 of 15

information and more. Clearly, Plaintiffs have been severely prejudiced by the destruction
of this evidence. 2) As the documents and data were already destroyed, according to Swift,
by the time this lawsuit was filed. Taking Swift at its word, a request of this Court to compel
would be fruitless. 3) Swift, at all times, maintained dominion and control over the
evidence requested. Swift is under a duty to maintain and retain such critical evidence as
required by federal law, Swift’s own retention policies, and upon reasonable notice of a
claimants preservation letter. Swift has yet to provide any explanation, let alone a legal
justification for its failure to comply with this duty. Having been sanctioned by courts in
the past, Swift cannot claim ignorance and therefore it is reasonable to assume the decision
to not retain documents was a calculated one. In the cost benefit analysis, Swift chose to
willfully fail to preserve or maintain valuable data of persuasive and highly probative
value. 4) Although Plaintiffs do not object to a dismissal or a directed verdict on the issue
of liability, the Court has not been asked to compel the evidence because all of the evidence
suggests it was destroyed long before discovery began. 5) This factor inherently
demonstrates that sanctions less than dismissal or default judgment can be effective to deter
future misconduct and provide prejudiced parties with relief. This Court has broad
discretion to impose sanctions against attorneys and parties when they neglect their duty
of expeditious and sound management of case preparation. Lee v. Max Intern., L.L.C., 638
F.3d 1318 (10th Cir. 2011) (citing In re Baker, 744 F.2d 1438, 1440 (10th Cir. 1984) (en
banc)). This includes the duty to preserve relevant evidence. In this case, all of the

requested documents and electronic data are incredibly relevant to the trier of fact and

13
Case 4:18-cv-00117-CVE-JFJ Document 88 Filed in USDC ND/OK on 06/20/19 Page 14 of 15

would be necessary to prove the elements of the claims and to effectively determine

liability.

CONCLUSION
WHEREFORE, Plaintiffs respectfully request this Court to grant the following
relief a) a directed verdict on the issues of liability in favor of Plaintiffs or b) instruct the

jury on adverse presumption regarding the spoliated evidence.

Respectfully submitted,

/s/ Jim Buxton

Jim Buxton, OBA #19057
Buxton Law Group

1625 N. Classen Blvd.
Oklahoma City, OK 73106
Telephone — (405) 604-5577
Facsimile — (405) 604-5578
jim@buxtonlawgroup.com

and

/s/Jacquelyn Ford

Jacquelyn Ford, OBA #21179
Ford Law

1621 N. Classen Blvd.
Oklahoma City, OK 73106
Telephone — (405) 604-3200
Facsimile — (405) 239-2595
jacqui@fordlawokc.com
Attorneys for Plaintiffs

14
Case 4:18-cv-00117-CVE-JFJ Document 88 Filed in USDC ND/OK on 06/20/19 Page 15 of 15

CERTIFICATE OF SERVICE

I hereby certify that on the ZO day of June 2019, I electronically transmitted the
attached document to the following counsel of record:

Robert P. Coffey

Timothy S$. Harmon, Sr.

Robert E. Applegate

Coffey Senger & McDaniel, PLLC
4725 East 91* Street, Suite 100
Tulsa, OK 74137
robert@csmlawgroup.com
tim@csmlawgroup.com
applegate@csmlawgroup.com

Keith Russell Breechen
Johnson Hana & Vosler

9801 N. Broadway Ext.
Oklahoma City, OK 73114
kbreechen@johnsonhanan.com

Stephen A. Smith

Matthiesen, Wickert & Lehrer, SC
1111 East Summer Street

P.O. Box 27060

Hartford, WI 53027-0670

ssmith@mwl-law.com

/s/ Jim Buxton
Jim Buxton

IS
